Exhibit 10.18 June 13, 2014 Jane Wright-Mitchell Address Line 1 Address Line 2 Dear Jane: On behalf of AcelRx Pharmaceuticals, Inc. (the “ Company ”), I am pleased to offer you the full time position of Chief Legal Officer. Speaking for myself, as well as the other members of the Company’s management team, we are all very impressed with your credentials and we look forward to your future success in this position. The terms of your new position with the Company are as set forth below: 1. Position . (a)Your job title will be Chief Legal Officer, and your primary work location will be AcelRx Headquarters in Redwood City, California. You will report to Richard King, Chief Executive Officer. Of course, the Company may change your position, duties, and work location from time to time at its discretion. (b) You agree to the best of your ability and experience that you will at all times loyally and conscientiously perform all of the duties and obligations required of and from you pursuant to the express and implicit terms hereof, and to the reasonable satisfaction of the Company. During the term of your employment, you further agree that you will devote 100% of your business time and attention to the business of the Company , the Company will be entitled to all of the benefits and profits arising from or incident to all such work services and advice , you will not render commercial or professional services of any nature to any person or organization, whether or not for compensation, without the prior written consent of the Company, such consent not to be unreasonably withheld, and you will not directly or indirectly engage or participate in any business that is competitive in any manner with the business of the Company. Nothing in this letter agreement will prevent you from accepting speaking or presentation engagements in exchange for honoraria or from serving on boards of charitable organizations, from owning no more than one percent (1%) of the outstanding equity securities of a corporation whose stock is listed on a national stock exchange or serving on no more than one board of directors of another noncompetitive domestic or international company; provided, however, that in all cases, these activities do not unreasonably detract from the performance of your duties for the Company. 2. Start Date . Subject to fulfillment of any conditions imposed by this letter agreement, you will commence this new position with the Company on July 14, 2014 (the “ Start Date ”). 3. Compensation . You will be paid a monthly salary of $24,000, less required deductions and withholdings, which is equivalent to $288,000 on an annualized basis (the “ Base Salary ”). Your salary will be payable in two equal payments per month pursuant to the Company’s regular payroll policy. The Base Salary will be reviewed annually as part of the Company’s normal salary review process. In addition to your base salary, you will have the opportunity to earn a target annual bonus of up to 35% of your earned salary based on achievement of a series of personal and company objectives that the Company will set for you. The Company shall have the sole discretion to determine whether you have earned any such bonus and, if so, the amount of any such bonus. The bonus will be considered earned only when it is approved by the Company’s Board of Directors. Jane Wright-Mitchell June 13, 2014 Page 2 of 5 4. Bonus Advance . In addition, you will receive a one-time bonus advance in the amount of $50,000 (less payroll deductions and withholdings) (the “Bonus Advance”) which would be considered earned if you remain employed by the Company for one year after your start date. This amount would be subject to required deductions and withholdings and will be paid to you in the first regular payroll following 30 days of active employment. If you resign your employment for any reason or if you are terminated for cause prior to one (1) year of your start date, you will be required to repay the gross amount of the Bonus Advance to the Company and you authorize the Company to withhold any amount due from any final payments due to you, subject to applicable law. 5. Stock Option Grant . In connection with the commencement of your employment, the Company will recommend that the Board of Directors, at the next regularly scheduled meeting, grant you an option to purchase 65,000 shares of the Company’s Common Stock (“ Option Shares ”) with an exercise price equal to the fair market value on the date of the grant. These option shares will vest at the rate of 25% of the shares on the twelve (12) month anniversary of your Vesting Commencement Date (as defined in your Stock Option Agreement, which date will be your Start Date, as defined above) and the remaining Option Shares will vest monthly thereafter at the rate of 1/48 of the total number of the Option Shares per month. Vesting will, of course, depend on your continued employment with the Company. The option will be subject to the terms of the Company’s 2011 Equity Incentive Plan and the Stock Option Agreement between you and the Company. 6. Benefits . (a) Insurance Benefits . The Company will provide you with the opportunity to participate in the standard benefits plans currently available to other Company employees, subject to any eligibility requirements imposed by such plans. (b) Vacation; Sick Leave . You will be entitled to paid time off according to the Company’s standard policies. (c) Employee Stock Purchase Plan (ESPP). You will be eligible to participate in the Company’s ESPP. (d) 401 (k) Plan . You will be eligible to participate in the Company’s 401 (k) Plan. Jane Wright-Mitchell June 13, 2014 Page 3 of 5 7. Change of Control Severance Benefits. (a) Severance Benefits. If: (i) the Company undergoes a Change in Control (as such term is defined in the Plan); and (ii) during the period which begins three (3) months prior to consummation of the Change in Control and ends twelve (12) months following the closing of the Change in Control, the Company terminates your employment without Cause (as such term is defined in the Plan) or you terminate your employment due to an Involuntary Resignation (as such defined below); and (iii) you execute and allow to become effective a general release of all claims against the company in a format acceptable to the Company, then the Company will provide you with the following severance benefits: (i) The vesting of the Option Shares and any additional grant of options to purchase shares of the company’s common stock subsequently awarded to you by the Board (collectively, the “Employee Options” ) shall accelerate in full such that 100% of the then unvested Employee Options will become immediately vested and exercisable as of your termination date; (b) Involuntary Resignation. For purposes of this Paragraph 7, an “Involuntary Resignation” shall mean your resignation of employment with the Company within thirty (30) days following the occurrence of any of the following events without your written consent and after providing the Company with thirty (30) days to cure such event: (i) a material reduction or change in your job duties, reporting relationships, responsibilities and requirements inconsistent with your position with the Company and prior duties, reporting relationships, responsibilities and requirements prior to the Change in Control, provided that neither a mere change in title alone nor reassignment following a Change in Control to a position that is substantially similar to the position held prior to the Change in Control in terms of job duties, responsibilities or requirements shall constitute a material reduction in job responsibilities; (ii) a reduction in your then-current base salary by at least 20%, provided that an across-the-board reduction in the salary level of all other senior executives by the same percentage amount as part of a general salary level reduction shall not constitute such a salary reduction, or (iii) the relocation of your principal place for performance of your Company duties to a location more than thirty (30) miles from the Company’s then current location. 8. Confidential Information and Invention Assignment Agreement . Your acceptance of this offer and commencement of employment with the Company is contingent upon the execution of, and delivery to an officer of the Company, the Company’s Confidential Information and Invention Assignment Agreement, a copy of which is enclosed for your review and execution (the “ Confidentiality Agreement ”), prior to or on your Start Date. 9. At-Will Employment . Your employment with the Company will be on an “at will” basis, meaning that either you or the Company may terminate your employment at any time, with or without cause, and with or without advance notice. No Conflicting Obligations . You understand and agree that, by accepting this offer of employment, you represent to the Company that your performance will not breach any other agreement to which you are a party and that you have not, and will not during the term of your employment with the Company, enter into any oral or written agreement in conflict with any of the provisions of this letter or the Company’s policies. You are not to bring with you to the Company, or use or disclose to any person associated with the Company, any confidential or proprietary information belonging to any former employer or other person or entity with respect to which you owe an obligation of confidentiality under any agreement or otherwise. The Company does not need and will not use such information and we will assist you in any way possible to preserve and protect the confidentiality of proprietary information belonging to third parties. Also, we expect you to abide by any obligations to refrain from soliciting any person employed by or otherwise associated with any former employer and suggest that you refrain from having any contact with such persons until such time as any non-solicitation obligation expires. Jane Wright-Mitchell June 13, 2014 Page 4 of 5 Preconditions to Employment . (a)This offer and your employment with the Company are contingent upon your successful completion of an employee application, background check, reference check, drug screen for illegal drugs, and satisfactory proof of your right to work in the United States. You agree to assist as needed and to complete any documentation and actions at the Company’s request to meet these conditions. Entire Agreement . This letter, together with the Confidentiality Agreement, sets forth the entire agreement and understanding between you and the Company relating to your employment and supersedes all prior agreements and discussions between us. This letter may not be modified or amended except by a written agreement, signed by an officer of the Company, although the Company reserves the right to modify unilaterally your compensation, benefits, job title and duties, reporting relationships and other terms of your employment. This letter will be governed by the laws of the State of California without regard to its conflict of laws provision. We are all delighted to be able to extend you this offer and look forward to working with you. To indicate your acceptance of the Company’s offer, please sign and date this letter in the space provided below and return it to me, along with a signed and dated copy of the Confidentiality Agreement. This offer will terminate if not accepted by you on or before June 18, 2014. Very truly yours, ACCEPTED AND AGREED: ACELRX PHARMACEUTICALS, INC. JANE WRIGHT-MITCHELL By: /s/ Richard King /s/ Jane Wright-Mitchell Signature Name: Richard King Title: Chief Executive Officer Date 6/15/14 Attachment A: Confidential Information and Invention Assignment Agreement ACELRX PHARMACEUTICALS, INC. CONFIDENTIAL INFORMATION AND
